 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDLloyd A. FryRoofing CompanyandInternational BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 290, AFL-CIO, Petitioner.Case No. 12-RC-23.June 34, .1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election of the Board datedFebruary 14, 1957, an election was conducted on March 13, 1957,under the direction and supervision of the Regional Director for theTwelfth Region among the employees in the unit found appropriateby the Board.At the close of the election, the parties were furnishedwith a tally of ballots, which shows that of approximately 38 eligiblevoters, 20 cast ballots for the Petitioner, 17 cast ballots against thePetitioner, and there were 8 challenged ballots.The challengedballots were sufficient in number to affect the results of the election.Thereafter, the Employer filed timely objections to the election,which, as modified in the course of the investigation, alleged in sub-stance, that (1) the Senate investigation of the parent organization ofthe Petitioner which occurred subsequent to the election, resulted insuch "adverse publicity, indictments and other charges of bad faith"against the parent organization as to militate against Board's certifica-tion of the Petitioner on the basis of the result of the election held onMarch 13, 1957; and (2) the Petitioner, in disregard of the eligibilitylist furnished by the Employer at the direction of the Board agentwhich omitted all temporary employees, "encouraged and directedcertain temporary employees" to vote in the election thereby affectingthe outcome of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector caused an investigation to be made, and on April 22, 1957,issued and duly served on the parties his report on objections to electionand challenged ballots, in which he found that the objections did notraise substantial and material issues with respect to the conduct of theelection or conduct affecting the results of the election, and recom-mended that the objections be overruled, that the Employer's chal-lenges to the ballots of six employees be sustained, and that thePetitioner be certified as the exclusive bargaining representative of theemployees in the unit defined in the Board's Decision and Directionof Election.The Employer filed timely exceptions to the RegionalDirector's report, alleging that substantial and material issues existrespecting the conduct of the election.Ob,lection No. 1:In its exception to this objection the Employerreiterates its contention that if the employees in the unit are permitted118 NLRB No. 36. LLOYD A. FRY ROOFING COMPANY313to exercise their choice of the bargaining representative in a newelection, they would, because of the misconduct on the part of theInternational's officers revealed by the recent Senate investigation,repudiate the Petitioner as their collective-bargaining agent. In agree-ment with the Regional Director we find that the Employer's con-tention is a mere "conjecture" insufficient as a basis for setting theelection aside.The only issue before us is whether or not the electionof March 13 was valid and properly conducted.We find, in agreementwith the Regional Director, that it was, and that to reexamine theresults of a valid election in the light of subsequent developmentswould not only tend to destroy the element of finality in elections butwould result in chaos in the administration of the Act.'Objection No. 2.The Employer's exceptions allege that at the pre-election meeting, called by the Board agent to settle the date, placeand time of election, observers, etc., it was agreed that the Employerwould furnish the parties with an eligibility list and a list of tempo-rary employees. It appears that pursuant to such agreement the Em-ployer did furnish the Petitioner and the Board agent a list of tem-porary employees in advance of the election.The Employer allegesthe Petitioner thereafterencouragedtemporary employees to vote inthe election to the Employer's prejudice.There were 17 employeeswho were ineligible to vote by reason of temporary employment.Eight temporary employees appeared at the polls, were challenged bythe Employer, and were permitted to vote subject to challenge.Ofthe 9, who never appeared at the polls, 2 were no longer on the payrollas of the date of the election, 5 were employed subsequent to the eligi-bility date, 1 was not at work on the day of election and 1 simply didnot appear at the polls.On these facts the Regional Director foundthat the Employer had suffered no prejudice and recommended thedismissal of the objection.The Employer now excepts to this finding,alleging that the "encouragement" by the Petitioner of the temporaryemployees to vote in the election and the Board agent's conduct inpermitting such employees to vote contrary to the agreement of theparties constituted interference with the employees' freedom of self-.determination, the effect of which on qualified voters can be ascer-tained only in a new election.We see no merit in the Employer'scontention.As agreement between the parties that the Employer would furnishthe Petitioner and the Board agent with a list of temporary employeespresumably unqualified to vote in the election, and the preparation ofIThomas Electronics,Inc.,109 NLRB 1141, 1144, where the Board held that the re-pudiation of the petitioner, after election, by a majority of voters was not abasis forsetting theelectionaside-"because conclusiveeffectmust be given to the results of aBoard-conducted election for a reasonable period" ;see alsoJ.Spevak & Co.,life.,110NLRB 954. 314DECISIONS OF NATIONALLABOR RELATIONS BOARDsuch list by the Employer, did not preclude the Petitioner thereafterfrom urging such employees to vote if the Petitioner, after an inde-pendent investigation, came to the conclusion that they are entitled tovote.The Board recently held that a preparation of an eligibility listin advance ordinarily does not constitute a final and binding agree-ment upon issues of eligibility, but is rather a guide or a tool the useof which is to facilitate the election procedure.'The Petitioner thuscommitted no "breach of faith" nor was guilty of a "show of strength"when it urged certain temporary employees to appear at the polls andassert their right to vote.The Petitioner's conduct, therefore, cannotpossibly be regarded as interference with the employees' freedom ofchoice of a'bargaining representative.In agreement with the Regional Director, we further find that thePetitioner's conduct in urging temporary employees to vote at theelection, did not in any way prejudice the Employer. By challengingthe ballots of these temporary employees, who were ineligible to votein the election, the Employer adequately protected its interest in theoutcome of the election.3Challenged BallotsThe parties took no exception to the Regional Director's findingthat six of the temporary employees, whose ballots have been chal-lenged by the Employer, have no reasonable expectancy of continuedemployment as of the date of the election, and his recommendationthat the challenges to their ballots be sustainedWe adopt this find-ing of the Regional Director.The Regional Director did not considerthe validity of the two remaining challenges as they are insufficientin number to affect the results of the election.As the tally of ballots shows that the Petitioner received a majorityof the votes cast in the election, we shall certify the Petitioner.[The Board certified International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local 290,AFL-CIO, as the designated collective-bargaining representative ofthe production and maintenance employees at the Employer's plantlocated at Fort Lauderdale, Florida, including trucking employees,but excluding shipping and receiving clerks, office clerical employees,guards, and supervisors as defined in the Act.]MEMBERS RODGERS and JENKINS took no part in the considerationof the above Supplemental Decision and Certification of Representa-tives.2 0. E.Szekely andAssociates,Inc.,117 NLRB 42.3The De VilbissCo., 102 NLRB 942.